Citation Nr: 1730805	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the service-connected right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In January 2015, the Board remanded this appeal to the RO for further development.  After the RO issued a Supplemental Statement of the Case, continuing the 20 percent rating for the Veteran's service-connected disability, the Veteran submitted a statement requesting a Decision Review Officer (DRO) Hearing on January 27, 2016.  However, no hearing has been scheduled.  There is nothing in the record to indicate that the Veteran has been properly notified of a scheduled hearing date and time, or has withdrawn his request for a DRO hearing.  Since the RO schedules DRO hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing before a DRO at the Columbia, South Carolina Regional Office.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the electronic folder.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




